                   Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 1 of 17 Page ID #:1



                    1    Shahrad Milanfar (SBN 201126)
                         smilanfar@milanfarlaw.com
                    2    Donavon Sawyer (SBN 302560)
                         dsawyer@milanfarlaw.com
                    3    MILANFAR LAW FIRM, P.C.
                         925 Ygnacio Valley Road, Suite 103C
                    4    Walnut Creek, CA 94596
                         Telephone: (925) 433-6003
                    5    Facsimile: (925) 433-6004

                    6    Attorneys for Plaintiffs
                         ROSEMARIE MENDOZA and ARTHUR MENDOZA
                    7

                    8                                  UNITED STATES DISTRICT COURT

                    9                                CENTRAL DISTRICT OF CALIFORNIA

                   10

                   11    ROSEMARIE MENDOZA and ARTHUR                      Case No.:
                         MENDOZA,
                   12                                                      COMPLAINT FOR DAMAGES
                                                Plaintiff,
                   13                                                          1. Unreasonable Search and
                                v.                                                Seizure— Excessive Force (42
                   14                                                             U.S.C. § 1983)
                         CITY OF LOS ANGELES; SOUTH GATE                       2. Unreasonable Search and
                   15    POLICE DEPARTMENT; EDWARD BOLAR;                         Seizure— Denial of Medical
                         JOSE GONZALEZ; KENNETH HALEY,                            Care (42 U.S.C. § 1983)
                   16    AARON SOSA; and DOES 1-50, inclusive,                 3. Substantive Due Process— (42
                                                                                  U.S.C. § 1983)
                   17                           Defendants.                    4. Municipal Liability for
                                                                                  Unconstitutional Custom,
                   18                                                             Practice, or Policy (42 U.S.C. §
                                                                                  1983)
                   19                                                          5. Municipal Liability— Failure to
                                                                                  Train (42 U.S.C. § 1983)
                   20
                                                                           DEMAND FOR JURY TRIAL
                   21
Milanfar Law
Firm, PC           22
________                                                     COMPLAINT FOR DAMAGES
925 Ygnacio Valley 23
Road, Suite 103C                1.      Plaintiffs Rosemarie Mendoza and Arthur Mendoza file their complaint against
Walnut Creek, CA
94596              24
925-433-6003
                         Defendants CITY OF LOS ANGELES, SOUTH GATE POLICE DEPARTMENT, Officers
                   25
                         EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, AARON SOSA, and Does 1-50,
                   26
                         inclusive, and allege as follows:
                   27
                         ///
                   28
                         ///
                                                                   -1-
                                               COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 2 of 17 Page ID #:2



                      1                                          INTRODUCTION

                      2          2.      This civil rights action seeks compensatory and punitive damages from Defendants

                      3   for violating various rights under the United States Constitution and state law in connection with

                      4   the fatal detainment of the DECEDENT, Arturo Mendoza.

                      5                                               PARTIES

                      6          3.      At all relevant times, Arturo Mendoza (“DECEDENT”) was an individual residing

                      7   in the County of Los Angeles, California.

                      8          4.      Plaintiff Rosemarie Mendoza is the natural born daughter of DECEDENT. As

                      9   such, Ms. Mendoza is a successor-in-interest to DECEDENT and brings this action in her
                     10   individual capacity and as successor-in-interest. Plaintiff seeks both survival and wrongful death
                     11   damages under Federal and State law.
                     12          5.      Plaintiff Arthur Mendoza is the natural born son of DECEDENT. As such, Mr.
                     13   Mendoza is a successor-in-interest to DECEDENT and brings this action in his individual
                     14   capacity and as successor-in-interest. Plaintiff seeks both survival and wrongful death damages
                     15   under Federal and State law.
                     16          6.      At all relevant times, Defendant CITY OF LOS ANGELES (“CITY”) is and was a
                     17   duly organized public entity, form unknown, existing under the laws of the State of California. At
                     18   all relevant times, Defendant SOUTH GATE POLICE DEPARTMENT (“DEPARTMENT”) is
                     19   and was a duly organized public entity, form unknown, existing under the laws of the State of
                     20   California. At all relevant times, CITY and/or DEPARTMENT were the employer of Defendants

                     21   EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, AARON SOSA and DOES 1-10,
Milanfar Law
Firm, PC             22   who were CITY and DEPARTMENT police officers, DOES 10-20, who were CITY and
________
925 Ygnacio Valley   23   DEPARTMENT police officers’ supervisorial officers, and DOES 20-30, who were managerial,
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   supervisorial, and policymaking employees of the CITY and DEPARTMENT. On information

                     25   and belief, at all relevant times, EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY,

                     26   AARON SOSA, and DOES 1-50 are sued in their official capacity as agents and employees of

                     27   CITY and DEPARTMENT as well as in their individual capacities.

                     28   ///

                                                                    -2-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 3 of 17 Page ID #:3



                      1          7.      At all relevant times, Defendants EDWARD BOLAR, JOSE GONZALEZ,

                      2   KENNETH HALEY, AARON SOSA, and DOES 1-50 were duly authorized employees and

                      3   agents of CITY and DEPARTMENT, who were acting under color of law within the course and

                      4   scope of their respective duties as police officers and with the complete authority and ratification

                      5   of their principals, Defendants CITY and DEPARTMENT.

                      6          8.      At all relevant times, Defendants EDWARD BOLAR, JOSE GONZALEZ,

                      7   KENNETH HALEY, AARON SOSA, and DOES 1-50 were duly appointed officers and/or

                      8   employees or agents of CITY and DEPARTMENT, subject to oversight and supervision by

                      9   CITY’s elected and non-elected officials and DEPARTMENT’s elected and non-elected officials.
                     10          9.      In doing the acts and failing and omitting to act as hereinafter described,
                     11   Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, AARON SOSA, and
                     12   DOES 1-50 were acting on the implied and actual permission and consent of CITY and/or
                     13   DEPARTMENT.
                     14          10.     At all times mentioned herein, each and every DEPARTMENT defendant was the
                     15   agent of each and every other DEPARTMENT defendant and had the legal duty to oversee and
                     16   supervise the hiring, conduct and employment of each and every DEPARTMENT defendant.
                     17          11.     At all times mentioned herein, each and every CITY defendant was the agent of
                     18   each and every other CITY defendant and had the legal duty to oversee and supervise the hiring,
                     19   conduct and employment of each and every CITY defendant.
                     20          12.     The true names of defendants DOES 1 through 50, inclusive, are unknown to

                     21   Plaintiffs, who therefore sue these defendants by such fictitious names. Plaintiffs will seek leave
Milanfar Law
Firm, PC             22   to amend this complaint to show the true names and capacities of these defendants when they
________
925 Ygnacio Valley   23   have been ascertained. Each of the fictitious named defendants is responsible in some manner for
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   the conduct and liabilities alleged herein.

                     25          13.     By the time of filing this Complaint, CITY and DEPARTMENT have not

                     26   provided Plaintiffs with any police report related to the fatal detainment of the DECEDENT,

                     27   Arturo Mendoza. Accordingly, Plaintiffs reserve the right to amend this Complaint once the

                     28   CITY and/or DEPARTMENT has provided any and all police reports and / or evidence related to

                                                                    -3-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 4 of 17 Page ID #:4



                      1   the fatal detainment of the DECEDENT.

                      2                                     JURISDICTION AND VENUE

                      3             14.   This civil action is brought for the redress of alleged deprivations of constitutional

                      4   rights as protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, and the Fourth and Fourteenth

                      5   Amendments of the United States Constitution. Jurisdiction is founded on 28 U.S.C. §§ 1331,

                      6   1343, and 1367.

                      7             15.   Venue is proper in this Court under 28 U.S.C. § 1391(b), because Defendants work

                      8   in or reside in, and all incidents, events, and occurrences giving rise to this action occurred in the

                      9   County of Los Angeles, California.
                     10                        FACTS COMMON TO ALL CLAIMS FOR RELIEF
                     11             16.   Plaintiffs incorporate by reference all allegations detailed above as though set forth

                     12   herein.

                     13             17.   On or about February 2, 2019, DECEDENT was located in an undisclosed

                     14   residential neighborhood in the City of South Gate, California.

                     15             18.   While in the undisclosed residential neighborhood in the City of South Gate,

                     16   California, Officers EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON

                     17   SOSA grabbed DECEDENT, lifted DECEDENT off the ground, threw DECEDENT on the

                     18   ground, placed their knees on DECEDENT’s back and neck, grabbed and twisted DECEDENT’s

                     19   shoulder and arm, tied DECEDENT’s legs together, and detained DECEDENT in such a manner
                     20   as to restrict DECEDENT’s ability to breathe, cause DECEDENT to lose consciousness and

                     21   eventually killing him in the area where Officers EDWARD BOLAR, JOSE GONZALEZ,
Milanfar Law
Firm, PC             22   KENNETH HALEY, and AARON SOSA initially detained DECEDENT.
________
925 Ygnacio Valley   23             19.   Immediately before and at the time of the detainment, DECEDENT was unarmed.
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24             20.   Prior to being unlawfully restrained, decedent told Officers EDWARD BOLAR,

                     25   JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA that he was in distress and was

                     26   going to die. He was nevertheless unlawfully restrained by the Officers. While being detained on

                     27   the ground, DECEDENT informed Officers EDWARD BOLAR, JOSE GONZALEZ,

                     28   KENNETH HALEY, and AARON SOSA on more than one occasion that DECEDENT could not

                                                                     -4-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 5 of 17 Page ID #:5



                      1   breathe.

                      2          21.       Despite DECEDENT informing Officers EDWARD BOLAR, JOSE GONZALEZ,

                      3   KENNETH HALEY, and AARON SOSA that DECEDENT could not breathe, Officers

                      4   EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA repeatedly

                      5   dismissed DECEDENT’s plea for assistance and continued to forcibly place and leave their knees

                      6   on DECEDENT’s back and neck, grab and twist DECEDENT’s shoulder and arm, and tie

                      7   DECEDENT’s legs together in the same manner which restricted DECEDENT’s ability to

                      8   breathe.

                      9          22.       At the time of the detainment, DECEDENT posed no immediate threat of death
                     10   or serious physical injury to either Officers EDWARD BOLAR, JOSE GONZALEZ, KENNETH
                     11   HALEY, or AARON SOSA (hereafter “the OFFICERS”), or any other person, especially since
                     12   he was unarmed and since he was already on the ground when he was detained and repeatedly
                     13   informed Officers the OFFICERS that he could not breathe.
                     14          23.       Neither Officer EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, or
                     15   AARON SOSA, attempted to assess if DECEDENT could not breathe while detained nor did the
                     16   OFFICERS attempt to adjust the DECEDENT’s body to a different position upon being informed
                     17   by the DECEDENT that he could not breathe. DECEDENT was told that “if he could talk, he
                     18   could breath.” DECEDENT was then put in a hobble restraint and a Total Appendage Restraint
                     19   Procedure (T.A.R.P) was put on DECEDENT despite his clear distress and pleading for help. The
                     20   officer’s approach in detaining and restraining DECEDENT was unreasonable considering the

                     21   circumstances.
Milanfar Law
Firm, PC             22          24.       DECEDENT never verbally or physically threatened anyone prior to being fatally
________
925 Ygnacio Valley   23   detained by the OFFICERS. Further, the OFFICERS had no information that DECEDENT was
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   armed with a weapon, and there was no information that DECEDENT had physically injured

                     25   anyone.

                     26          25.       To the contrary, DECEDENT was clearly in distress and needed the OFFICER’s

                     27   help and protection. However, the OFFICERS dismissed DECEDENT’s pleas and they fatally

                     28   detained DECEDENT even though he was not an immediate threat of death or serious bodily

                                                                     -5-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 6 of 17 Page ID #:6



                      1   injury to the officers or anyone else and nothing impeded the OFFICERS from removing their

                      2   knee from DECEDENT’s back and neck or attempting to adjust the position of DECEDENT’s

                      3   body to one which would not have caused him to lose consciousness and die while detained in the

                      4   undisclosed residential neighborhood in the City of South Gate, California.

                      5           26.     The OFFICERS had no objective information that DECEDENT was a threat and

                      6   had a lot of time to assess and de-escalate the situation safely, which they failed to do.

                      7           27.     The OFFICERS did not show any reverence for human life.

                      8           28.     The OFFICERS did not attempt to de-escalate the situation prior to physically

                      9   attacking Arturo Mendoza.
                     10           29.     The OFFICERS did not attempt to de-escalate the situation prior to physically
                     11   restraining Arturo Mendoza.
                     12           30.     The OFFICERS were required to follow the law and/or DEPARTMENT de-
                     13   escalation procedures prior to physically restraining Arturo Mendoza.
                     14           31.     The OFFICERS failed to follow the law and/or DEPARTMENT de-escalation
                     15   procedures prior to physically restraining Arturo Mendoza.
                     16           32.     The OFFICERS were required to follow the law and/or DEPARTMENT
                     17   procedure in how they restrained Arturo Mendoza.
                     18           33.     The OFFICERS failed to follow the law and/or DEPARTMENT procedure in how
                     19   they restrained Arturo Mendoza.
                     20           34.     The OFFICERS are responsible for every instance in which they dismissed

                     21   DECEDENT’s plea for assistance and every second that subsequently passed in which they failed
Milanfar Law
Firm, PC             22   to remove their knee from DECEDENT’s back and neck or adjust the position of DECEDENT’s
________
925 Ygnacio Valley   23   body to one which would not have caused him to lose consciousness and die while detained.
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24           35.     The OFFICERS were required to render aid to a person in their custody who was

                     25   in physical distress.

                     26           36.     The OFFICERS failed to render aid to a person in their custody who was in

                     27   physical distress.

                     28   ///

                                                                      -6-
                                                  COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 7 of 17 Page ID #:7



                      1             37.   The OFFICERS were required to render aid to a person in their custody who was

                      2   in emotional / psychological distress.

                      3             38.   The OFFICERS failed to render aid to a person in their custody who was in

                      4   emotional / psychological distress.

                      5             39.   The OFFICERS unlawfully detained DECEDENT in such a manner that caused

                      6   him to lose consciousness.

                      7             40.   The OFFICERS unlawfully detained DECEDENT in such a manner that caused

                      8   him to stop his active pulse.

                      9             41.   After unlawfully detaining DECDENT in such a manner as to cause him to lose
                     10   consciousness, the OFFICERS failed to adequately render aid to DECEDENT.
                     11             42.   After unlawfully took custody and detaining DECDENT in such a manner as to
                     12   cause him to lose consciousness, the OFFICERS failed to adequately obtain / facilitate medical
                     13   care to DECEDENT.
                     14                                     FIRST CLAIM FOR RELIEF
                     15        Unreasonable Detention, Search and Seizure—Excessive Force (42 U.S.C. § 1983)

                     16     (By Plaintiffs against Defendants CITY and DEPARTMENT, Edward Bolar, Jose Gonzalez,

                     17                                Kenneth Haley, Aaron Sosa and Does 1-50)

                     18             43.   Plaintiffs incorporate by reference all allegations detailed above as though set forth

                     19   herein.
                     20             44.   As agents for CITY and DEPARTMENT, defendants EDWARD BOLAR, JOSE

                     21   GONZALEZ, KENNETH HALEY, AARON SOSA, and DOES 1-50’s unlawfully fatal
Milanfar Law
Firm, PC             22   detainment deprived DECEDENT of his right to be secure in his persons against unreasonable
________
925 Ygnacio Valley   23   searches and seizures as guaranteed to DECEDENT under the Fourth Amendment to the United
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   States Constitution and applied to state actors by the Fourteenth Amendment.

                     25             45.   The illegal and unreasonable detention and use of force by Defendants EDWARD

                     26   BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA deprived the

                     27   DECEDENT of his right to be secure in his person against unreasonable searches and seizures as

                     28   guaranteed to DECEDENT under the Fourth Amendment to the United States Constitution and

                                                                    -7-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 8 of 17 Page ID #:8



                      1   applied to state actors by the Fourteenth Amendment.

                      2           46.    This conduct resulted in DECEDENT’s being falsely detained, arrested, and killed

                      3   by Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON

                      4   SOSA.

                      5           47.    As a result, DECEDENT suffered extreme mental and physical pain and suffering,

                      6   and eventually suffered a loss of life and of earning capacity. Plaintiffs have also been deprived

                      7   of DECEDENT’s life-long love, companionship, comfort, support, society, care, and sustenance,

                      8   and will continue to be so deprived for the remainder of their natural lives. Plaintiffs are also

                      9   claiming funeral and burial expenses and a loss of financial support.
                     10           48.    The OFFICER’s conduct constituted excessive force under the law.
                     11           49.    The OFFICER’s conduct constituted excessive force under their department
                     12   policies.
                     13           50.    The OFFICERS, while working as police officers for CITY and DEPARTMENT,
                     14   and acting within the course and scope of their employment, intentionally detained and deprived
                     15   DECEDENT of his freedom of movement by use of force, threats of force and unreasonable
                     16   duress when the OFFICERS repeatedly dismissed DECEDENT’s plea for assistance and
                     17   continued to detain DECEDENT in the same manner which restricted DECEDENT’s ability to
                     18   move or breathe, which ultimately caused DECEDENT who was clearly distressed before and
                     19   during his interactions with the OFFICERS, to lose consciousness and die in the same area where
                     20   the involved officers initially detained DECEDENT.

                     21           51.    The conduct against DECEDENT by the OFFICERS, by repeatedly dismissing
Milanfar Law
Firm, PC             22   DECEDENT’s plea for assistance and continuing to detain DECEDENT in the same manner
________
925 Ygnacio Valley   23   which restricted DECEDENT’s ability to breathe until DECEDENT ultimately lost
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   consciousness, was a substantial factor in causing the harm of DECEDENT, namely his death.

                     25           52.    As a result of their unlawful conduct, Officers EDWARD BOLAR, JOSE

                     26   GONZALEZ, KENNETH HALEY, AARON SOSA, as well as the City of Los Angeles, and

                     27   South Gate Police Department, and DOES 1-50 are liable for DECEDENT’s injuries and death.

                     28   ///

                                                                    -8-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                 Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 9 of 17 Page ID #:9



                      1          53.     The OFFICERS’ use of force was unlawful and excessive because the situation did

                      2   not require the OFFICER’s immediate defense of others’ lives.

                      3          54.     The OFFICERS did not give a verbal warning that deadly force would be used

                      4   despite it being feasible to do so.

                      5          55.     The OFFICERS had other reasonable options available to them in compliance with

                      6   the law other than forcibly placing and leaving their knees on DECEDENT’s back and neck,

                      7   grabbing and twisting DECEDENT’s shoulder and arm, tying DECEDENT’s legs together,

                      8   restricting DECEDENT’s ability to breathe, and killing DECEDENT.

                      9          56.     This use of deadly force was excessive and unreasonable under the
                     10   circumstances, especially since DECEDENT was unarmed and since he was already on the
                     11   ground when he was detained and repeatedly informed Officers EDWARD BOLAR, JOSE
                     12   GONZALEZ, KENNETH HALEY, and AARON SOSA that he could not breathe. The involved
                     13   officers also repeatedly dismissed DECEDENT’s plea for assistance and continued to detain
                     14   DECEDENT in the same manner which restricted DECEDENT’s ability to breathe. Defendants’
                     15   actions thus deprived DECEDENT of his right to be free from unreasonable searches and seizures
                     16   under the Fourth Amendment and applied to state actors by the Fourteenth Amendment.
                     17          57.     The conduct of EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY,
                     18   and AARON SOSA was willful, wanton, malicious, and done with reckless disregard for the
                     19   rights and safety of DECEDENT and therefore warrants the imposition of exemplary and punitive
                     20   damages as to Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and

                     21   AARON SOSA.
Milanfar Law
Firm, PC             22          58.     Plaintiffs bring this claim as successors-in-interest to the DECEDENT and seek
________
925 Ygnacio Valley   23   both survival and wrongful death damages for the violation of DECEDENT’s rights.
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24          59.     Plaintiffs also seek attorney fees under this claim.

                     25   ///

                     26   ///

                     27   ///

                     28   ///

                                                                     -9-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 10 of 17 Page ID #:10



                      1                                   SECOND CLAIM FOR RELIEF

                      2             Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)

                      3     (By Plaintiffs against Defendants CITY and DEPARTMENT, Edward Bolar, Jose Gonzalez,

                      4                               Kenneth Haley, Aaron Sosa and Does 1-50)

                      5             60.   Plaintiffs incorporate by reference all allegations detailed above as though set forth

                      6   herein.

                      7             61.   As agents for CITY and DEPARTMENT, defendants EDWARD BOLAR, JOSE

                      8   GONZALEZ, KENNETH HALEY, AARON SOSA, and DOES 1-50’s denial of medical care

                      9   deprived DECEDENT of his right to be secure in his person against unreasonable searches and
                     10   seizures as guaranteed to DECEDENT under the Fourth Amendment to the United States
                     11   Constitution and applied to state actors by the Fourteenth Amendment.
                     12             62.   As a result, DECEDENT suffered extreme mental and physical pain and suffering
                     13   and eventually suffered a loss of life and earning capacity. Plaintiffs have also been deprived of
                     14   the life-long love, companionship, comfort, support, society, care, and sustenance of
                     15   DECEDENT, and will continue to be so deprived for the remainder of their natural lives.
                     16   Plaintiffs are also claiming funeral and burial expenses and a loss of financial support.
                     17             63.   Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and
                     18   AARON SOSA knew that failure to provide timely medical treatment to DECEDENT could
                     19   result in further significant injury or the unnecessary and wanton infliction of pain, but
                     20   disregarded that serious medical need, causing DECEDENT great bodily harm and death.

                     21             64.   After repeatedly dismissing DECEDENT’s plea for assistance with breathing and
Milanfar Law
Firm, PC             22   continuing to detain DECEDENT in the same manner which restricted DECEDENT’s ability to
________
925 Ygnacio Valley   23   breathe, EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA did
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   not timely summon or provide timely medical attention for DECEDENT, who was

                     25   unconsciousness and had no active pulse, thereby preventing responding medical personnel on-

                     26   scene to timely render medical aid/assistance to DECEDENT.

                     27             65.   The conduct of Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH

                     28   HALEY, and AARON SOSA was willful, wanton, malicious, and done with reckless disregard

                                                                   -10-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 11 of 17 Page ID #:11



                      1   for the rights and safety of DECEDENT and therefore warrants the imposition of exemplary and

                      2   punitive damages as to Defendants EDWARD BOLAR, JOSE GONZALEZ, KENNETH

                      3   HALEY, and AARON SOSA.

                      4             66.   Plaintiffs bring this claim as successors-in-interest to DECEDENT and seek both

                      5   survival and wrongful death damages for the violation of DECEDENT’s rights.

                      6             67.   Plaintiffs also seek attorney’s fees under this claim.

                      7                                     THIRD CLAIM FOR RELIEF

                      8                              Substantive Due Process (42 U.S.C. § 1983)

                      9     (By Plaintiffs against Defendants CITY and DEPARTMENT, Edward Bolar, Jose Gonzalez,
                     10                               Kenneth Haley, Aaron Sosa and Does 1-50)
                     11             68.   Plaintiffs incorporate by reference all allegations detailed above as though set forth
                     12   herein.
                     13             69.   DECEDENT Arturo Mendoza had a cognizable interest under the Due Process
                     14   Clause of the Fourteenth Amendment of the United States Constitution to be free from state
                     15   actions that deprive him of life, liberty, or property in such a manner as to shock the conscience,
                     16   including but not limited to, unwarranted state interference in Plaintiff’s familial relationship with
                     17   his father, DECEDENT.
                     18             70.   Rosemarie Mendoza had a cognizable interest under the Due Process Clause of the
                     19   Fourteenth Amendment of the United States Constitution to be free from state actions that deprive
                     20   her of life, liberty, or property in such a manner as to shock the conscience, including but not

                     21   limited to, unwarranted state interference in Plaintiff’s familial relationship with her father,
Milanfar Law
Firm, PC             22   DECEDENT.
________
925 Ygnacio Valley   23             71.   As a result of the excessive force by, the agents of CITY and DEPARTMENT,
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA,

                     25   DECEDENT died. Plaintiffs were thereby deprived of their constitutional right of familial

                     26   relationship with DECEDENT.

                     27             72.   EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON

                     28   SOSA, acting under color of state law, thus violated the Fourteenth Amendment rights of

                                                                    -11-
                                                 COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 12 of 17 Page ID #:12



                      1   Plaintiffs to be free from unwarranted interference with their familial relationship with

                      2   DECEDENT.

                      3             73.     The aforementioned actions of EDWARD BOLAR, JOSE GONZALEZ,

                      4   KENNETH HALEY, and AARON SOSA, along with other undiscovered conduct, shock the

                      5   conscience, in that they acted with deliberate indifference to the constitutional rights of

                      6   DECEDENT and Plaintiffs with purpose to harm unrelated to any legitimate law enforcement

                      7   objective.

                      8             74.     The OFFICERS acting under color of state law, thus violated the Fourteenth

                      9   Amendment rights of DECEDENT and Plaintiffs.
                     10             75.     As a direct and proximate cause of the acts of the OFFICERS, Plaintiffs suffered
                     11   extreme and severe mental anguish and pain and have been injured in mind and body. Plaintiffs
                     12   have also been deprived of the life-long love, companionship, comfort, support, society, care and
                     13   sustenance of DECEDENT, and will continue to be so deprived for the remainder of their natural
                     14   lives. Plaintiffs are also claiming funeral and burial expenses and a loss of financial support.
                     15             76.     As a result of the OFFICERS’ conduct, they are liable for DECEDENT’S injuries
                     16   and death because they were integral participants in the denial of due process.
                     17             77.     The OFFICERS’ conduct was willful, wanton, malicious, and done with reckless
                     18   disregard for the rights and safety of DECEDENT and Plaintiffs and therefore warrants the
                     19   imposition of exemplary and punitive damages as to The OFFICERS.
                     20             78.     Plaintiffs bring this claim individually and seek wrongful death damages for the

                     21   violation of Plaintiffs’ rights.
Milanfar Law
Firm, PC             22             79.     Plaintiffs also seek attorney fees under this claim.
________
925 Ygnacio Valley   23                                      FOURTH CLAIM FOR RELIEF
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24             Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)

                     25                   (By Plaintiffs against Defendants Does 1-50, CITY and DEPARTMENT)

                     26             80.     Plaintiffs incorporate by reference all allegations detailed above as though set forth

                     27   herein.

                     28   ///

                                                                      -12-
                                                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 13 of 17 Page ID #:13



                      1          81.     On and for some time prior to February 2, 2019 (and continuing to the present

                      2   date) Defendants CITY and DEPARTMENT, the OFFICERS, and DOES 1-50, deprived

                      3   Plaintiffs and DECEDENT of the rights and liberties secured to them by the Fourth and

                      4   Fourteenth Amendments to the United States Constitution, in that said defendants and their

                      5   supervising and managerial employees, agents, and representatives, acting with gross negligence

                      6   and with reckless and deliberate indifference to the rights and liberties of the public in general,

                      7   and of Plaintiffs and DECEDENT, and of persons in their class, situation and comparable

                      8   position in particular, knowingly maintained, enforced and applied an official recognized custom,

                      9   policy, and practice of:
                     10          (a)     Employing and retaining as police officers and other personnel, including
                     11          EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA
                     12          whom Defendants DOES 1-50, at all times material herein knew or reasonably should
                     13          have known had dangerous propensities for abusing their authority and for mistreating
                     14          citizens by failing to follow written CITY and DEPARTMENT Police Department
                     15          policies;
                     16          (b)     Of inadequately supervising, training, controlling, assigning, and disciplining
                     17          CITY and DEPARTMENT Police Officers, and other personnel, who Defendant CITY
                     18          and/or DEPARTMENT knew or in the exercise of reasonable care should have known had
                     19          the aforementioned propensities and character traits;
                     20          (c)     By failing to adequately train officers, including EDWARD BOLAR, JOSE

                     21          GONZALEZ, KENNETH HALEY, and AARON SOSA, and failing to institute
Milanfar Law
Firm, PC             22          appropriate policies, regarding the use of excessive force, including deadly force;
________
925 Ygnacio Valley   23          (d)     By having and maintaining an unconstitutional policy, custom, and practice of
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24          using excessive force, including deadly force, which also is demonstrated by inadequate

                     25          training regarding these subjects. The policies, customs, and practices of DOES 1-50,

                     26          CITY, and DEPARTMENT were done with a deliberate indifference to individuals’

                     27          safety and rights; and

                     28          (e)     Of totally inadequately training CITY Police Officers, EDWARD BOLAR, JOSE

                                                                   -13-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 14 of 17 Page ID #:14



                      1          GONZALEZ, KENNETH HALEY, and AARON SOSA, with respect to detaining

                      2          unarmed individuals.

                      3          82.     By reason of the aforementioned policies and practices of Defendants DOES 1-50,

                      4   DECEDENT was severely subjected to pain and suffering and lost his life.

                      5          83.     Defendants DOES 1-50, together with various other officials, whether named or

                      6   unnamed, had either actual or constructive knowledge of the deficient policies, practices and

                      7   customs alleged in the paragraphs above. Despite having knowledge as stated above these

                      8   defendants condoned, tolerated and through actions and inactions thereby ratified such policies.

                      9   Said defendants also acted with deliberate indifference to the foreseeable effects and
                     10   consequences of these policies with respect to the constitutional rights of DECEDENT, Plaintiffs,
                     11   and other individuals similarly situated.
                     12          84.     By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
                     13   other wrongful acts, Defendants DOES 1-50, acted with an intentional, reckless, and callous
                     14   disregard for the life of DECEDENT, and DECEDENT’s and Plaintiffs’ constitutional rights.
                     15   Defendants DOES 1-50, each of their actions were willful, wanton, oppressive, malicious,
                     16   fraudulent, and extremely offensive and unconscionable to any person of normal sensibilities.
                     17          85.     Furthermore, the policies, practices, and customs implemented and maintained and
                     18   still tolerated by Defendants DOES 1-50, were affirmatively linked to and were a significantly
                     19   influential force behind the injuries of DECEDENT and Plaintiffs.
                     20          86.     By reason of the aforementioned acts and omissions of Defendants DOES 1-50,

                     21   Plaintiffs were caused to incur medical expenses, funeral and related burial expenses, and loss of
Milanfar Law
Firm, PC             22   financial support.
________
925 Ygnacio Valley   23          87.     By reason of the aforementioned acts and omissions of Defendants DOES 1-50,
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   Plaintiffs have suffered loss of love, companionship, affection, comfort, care, society, and future

                     25   support.

                     26          88.     Accordingly, Defendants DOES 1-50, each are liable to Plaintiffs for

                     27   compensatory damages under 42 U.S.C. § 1983.

                     28          89.     Plaintiffs seek wrongful death and survival damages under this claim.

                                                                   -14-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 15 of 17 Page ID #:15



                      1             90.     Plaintiffs also seek attorney fees under this claim.

                      2                                       FIFTH CLAIM FOR RELIEF

                      3                         Municipal Liability – Failure to Train (42 U.S.C. § 1983)

                      4                   (By Plaintiffs against Defendants Does 1-50, CITY and DEPARTMENT)

                      5             91.     Plaintiffs incorporate by reference all allegations detailed above as though set forth

                      6   herein.

                      7             92.     While acting under the color of state law and within the course and scope of their

                      8   employment as police officers for the DEPARTMENT and the CITY, EDWARD BOLAR, JOSE

                      9   GONZALEZ, KENNETH HALEY, and AARON SOSA’s detainment of DECEDENT, who was
                     10   unarmed, deprived DECEDENT of his rights and liberties secured to him by the Fourth and
                     11   Fourteenth Amendments, including his right to be free from unreasonable search and seizure.
                     12             93.     The training policies of the defendant DEPARTMENT were not adequate to train
                     13   the OFFICERS, with regards to using deadly force. As a result of the inadequate training the
                     14   OFFICERS were not able to handle the usual and recurring situations with which they must deal,
                     15   including making contact with unarmed individuals. These inadequate training policies existed
                     16   prior to the date of this incident and continue to this day.
                     17             94.     The CITY and DEPARTMENT were deliberately indifferent to the known or
                     18   obvious consequences of its failure to train its police officers, including EDWARD BOLAR,
                     19   JOSE GONZALEZ, KENNETH HALEY, and AARON SOSA, adequately with regards to using
                     20   deadly force to detain. This inadequate training includes, but is not limited to, failing to teach

                     21   officers to give a verbal warning when feasible prior to using deadly force to detain, to avoid
Milanfar Law
Firm, PC             22   unnecessarily carrying out detaining methods which restrict a detainee’s ability to breathe, to
________
925 Ygnacio Valley   23   distinguish knives from garage door remote controls, to avoid dismissing a detainee’s plea for
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24   assistance, and to use less lethal options of detainment when a detainee expresses that the current

                     25   method of detainment is restricting their ability to breathe.

                     26             95.     CITY and DEPARTMENT was aware that failure to implement some sort of

                     27   training with regards to their officers’ use of deadly force to detain and dealing with unarmed

                     28   suspects, would result in continuing to have numerous unreasonable officers involved fatal

                                                                      -15-
                                                   COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 16 of 17 Page ID #:16



                      1   detaining of unarmed individuals annually.

                      2          96.     The failure of the Defendant CITY and DEPARTMENT police department to

                      3   provide adequate training with regards using deadly force, caused the deprivation of the

                      4   Plaintiff’s rights by the OFFICERS. In other words, the Defendant’s failure to train is so closely

                      5   related to the deprivation of the Plaintiffs’ rights as to be the moving force that caused the

                      6   ultimate injury.

                      7          97.     By failing to provide adequate training to CITY and DEPARTMENT police

                      8   officers, including EDWARD BOLAR, JOSE GONZALEZ, KENNETH HALEY, and AARON

                      9   SOSA, Defendants DOES 1-50, acted with an intentional, reckless, and callous disregard for the
                     10   life of DECEDENT, and DECEDENT’s and Plaintiffs’ constitutional rights. Defendants DOES
                     11   5-10, each of their actions were willful, wanton, oppressive, malicious, fraudulent, and extremely
                     12   offensive and unconscionable to any person of normal sensibilities.
                     13          98.     By reason of the aforementioned acts and omissions of Defendants DOES 1-50,
                     14   Plaintiffs were caused to incur medical expenses, incur funeral and related burial expenses, and
                     15   loss of financial support.
                     16          99.     By reason of the aforementioned acts and omissions of Defendants DOES 1-50,
                     17   Plaintiffs have suffered loss of love, companionship, affection, comfort, care, society, and future
                     18   support.
                     19          100.    Accordingly, Defendants DOES 1-50, each are liable to Plaintiffs for
                     20   compensatory damages under 42 U.S.C. § 1983.

                     21          101.    Plaintiffs seek wrongful death and survival damages under this claim.
Milanfar Law
Firm, PC             22          102.    Plaintiffs also seek statutory attorney fees under this claim.
________
925 Ygnacio Valley   23                                        PRAYER FOR RELIEF
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24          WHEREFORE, Plaintiffs request entry of judgment in their favor and against Defendants

                     25   City of Los Angeles, South Gate Police Department, Edward Bolar, Jose Gonzalez, Kenneth

                     26   Haley, Aaron Sosa and DOES 1-50, inclusive, as follows:

                     27                  A.      For compensatory damages in excess of $6,000,000, including both

                     28                          survival damages and wrongful death damages under federal and state law,

                                                                   -16-
                                                COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
              Case 2:21-cv-00786-VAP-RAO Document 1 Filed 01/28/21 Page 17 of 17 Page ID #:17



                      1                        in the amount to be proven at trial;

                      2                B.      For funeral and burial expenses, and loss of financial support;

                      3                C.      For punitive damages against the individual defendants in an

                      4                        amount to be proven at trial;

                      5                D.      For interest;

                      6                E.      For reasonable costs of this suit and attorneys’ fees; and

                      7                F.      For such further other relief as the Court may deem just, proper,

                      8                        and appropriate.

                      9                G.      For treble damages under Civil Code Section 52.1.
                     10

                     11   Dated: January 28, 2021                              MILANFAR LAW FIRM

                     12

                     13
                                                                      By:         /s/ Shahrad Milanfar
                     14                                                        Shahrad Milanfar
                                                                               Donavon J. Sawyer
                     15                                                        Attorneys for Plaintiffs
                                                                               ROSEMARIE MENDOZA and ARTHUR
                     16                                                        MENDOZA

                     17

                     18

                     19                                  DEMAND FOR JURY TRIAL

                     20         Plaintiffs hereby demand a trial by jury.

                     21
Milanfar Law
Firm, PC             22   Dated: January 28, 2021                              MILANFAR LAW FIRM
________
925 Ygnacio Valley   23
Road, Suite 103C
Walnut Creek, CA
94596
925-433-6003
                     24
                                                                      By:         /s/ Shahrad Milanfar
                     25                                                        Shahrad Milanfar
                                                                               Donavon J. Sawyer
                     26                                                        Attorneys for Plaintiffs
                                                                               ROSEMARIE MENDOZA and ARTHUR
                     27                                                        MENDOZA

                     28

                                                                 -17-
                                              COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
